DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on January 13, 2022 is acknowledged.  The traversal is on the ground(s) that a thorough search of one group would encompass a search for the subject matter of the remaining claims and, therefore, searching all claims would not encompass a serious burden on the examiner.  This is not found persuasive for the following reasons. As set forth in the restriction requirement, Group I and Group II only share the technical feature of having a pair of spectacle lenses having a right eye lens, a left eye lens, and having a power difference between the right eye lens and the left eye lens. As set forth in the restriction requirement, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tate et al publication number 2015/0185503 i.e. the groups of invention lack unity of invention a posteriori. Additionally, Group I requires searching for a designing method for a pair of spectacle lenses and searching for such lenses that provide a power difference that compensates for a difference between a response of accommodation of a right eye and a response of accommodation of a left eye wherein the response of accommodation AC = ACN i.e. the applied accommodation when the viewer views an object at a short distance minus ACF i.e. the applied accommodation when the view views an object at a far distance.  Group IIa requires a completely different search of searching for a pair of spectacle lenses in which the lenses are specifically single focus lenses and requires searching for a 
The requirement is still deemed proper and is therefore made FINAL.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
Claims 1-2, 5-10 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
in units of diopter”. 
	With respect to claim 1, lines 6-7, the claimed “is a difference AC (= applied accommodation ACN – applied accommodation ACF) between an applied accommodation…” i.e. having limitations within parentheses is vague and indefinite. It is not clear if what is set forth in the parentheses are intended as limitations of not. If intended as limitations then the parentheses should be deleted and the limitation more positively stated. If not intended as limitations then the parentheses and what is set forth within should be deleted. Additionally, with the limitations in parentheses applicant is claiming the “difference AC” as a numerical difference between ACN  and ACF. Without the limitations in parentheses applicant might be more broadly claiming merely that ACN  and ACF differ but not necessarily claiming the difference in numerical value. For the aforementioned reasons, the claim is vague and indefinite. For purposes of examination, the assumed meaning is “…wherein a response of accommodation in units of diopter of each eye is a difference AC = ACN  - ACF between an applied accommodation ACF of the eye…”. 
	With respect to claim 2, the claimed “with a larger power difference” is vague and indefinite. It is not clear if applicant is claiming that each lens has a plurality of optical powers with the “power difference” being the difference in power within one of the lens each lens of the pair of spectacle lenses has a plurality of optical powers, wherein a spectacle lens for an eye with a smaller response time…is provided with a larger power difference…the power difference being other than a prescription value and each power difference being the difference in power within each lens. 
	With respect to claims 5-6, lines 3 and 5 of each claim, the claimed “(where ΔPE > 0)” i.e. having limitations within parentheses is vague and indefinite. It is not clear if what is set forth in the parentheses are intended as limitations of not. If intended as limitations then the parentheses should be deleted (the assumed meaning for purposes of examination) thereby having the limitation more positively stated. If not intended as limitations then the parentheses and what is set forth within should be deleted. 
With respect to claim 7, line 5, the claimed “(15 degrees ≤ α ≤ 40 degrees)” i.e. having limitations within parentheses is vague and indefinite. It is not clear if what is set forth in the parentheses are intended as limitations of not. If intended as limitations then the parentheses should be deleted and the limitation more positively stated. If not intended as limitations then the parentheses and what is set forth within should be deleted. For purposes of examination, the assumed meaning is “…of a rotation angle α wherein 15 degrees ≤ α ≤ 40 degrees in a spectacle lens…”.
within ± 0.10D” is vague and indefinite. It is not clear if applicant is claiming “with the larger response of accommodation is set to be ≤ ± 0.10D” (with this being the assumed meaning for purposes of examination) or if applicant means “with the larger response of accommodation is set within ± 0.10D of the power error for the spectacle lens for the eye with the smaller response of accommodation…”. The lack of clarity renders the claim vague and indefinite. 
	With respect to claim 9, the claimed “(applied accommodation ACN  - applied accommodation ACF)” i.e. having limitations within parentheses is vague and indefinite. It is not clear if what is set forth in the parentheses are intended as limitations of not. If intended as limitations then the parentheses should be deleted and the limitation more positively stated. If not intended as limitations then the parentheses and what is set forth within should be deleted. For purposes of examination, the assumed meaning is “of the wearer to obtain the applied accommodation ACN  - applied accommodation ACF”. 
	With respect to claim 10, applicant has numerous limitations set forth within parentheses and, as such, the claim is vague and indefinite. It is not clear if what is set forth in the parentheses are intended as limitations of not. If intended as limitations (as is herein assumed for purposes of examination) then the parentheses should be deleted and the limitation more positively stated. If not intended as limitations then the parentheses and what is set forth within should be deleted. 
	With respect to claim 10, the claimed “at the position T2 of the rotation angle α” and “at the position T1 of the rotation angle α” is vague and indefinite. Specifically, “T1”, “T2” and “α” all lack an antecedent basis. It is therefore not clear if the intended a position T2 of a rotation angle α” and “at a position T1 of a rotation angle α” (the assumed meaning for purposes of examination) of if the dependency of the claim is incorrect such as being intended to depend from claim 7 (and not claim 3). As such, the claim is vague and indefinite. 
	With further respect to claim 10, last paragraph, applicant is claiming the performing again of the determination process when the value is not within the claimed range but does not claim what the method entails when the determination process is within the claimed range. As such, the intended meaning is not clear rendering the claim vague and indefinite. For purposes of examination, the assumed meaning of the last line of the claim is “…or after changing an aspherical surface design in the aspherical surface designing process and when it is determined in the determination process that the value is within the range, the determination process is complete”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-6, 9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2017-90729 (herein JP’729).
All references to paragraph numbers refer to that of the English language translation provided with the document in the IDS statement of 2/25/2020. 
With respect to claim 1, Jp’729 reads on this claim by disclosing the limitations therein including the following: a designing method for a pair of spectacle lenses including a left lens and a right lens (English abstract, paragraph 0001); a process of designing the pair of spectacle lenses (English abstract, paragraph 0001); to provide a power difference in units of diopter that compensates for a difference between a response of accommodation of a right eye and a response of accommodation of a left eye of a wearer (English abstract, paragraphs 0009-0012, 0031). Specifically, Jp’729 discloses that the addition power is being based on the actual accommodation of each eye i.e. on each eyes actual use of accommodation (paragraphs 0009-0012) and based on the response of accommodation i.e. each eyes difference in actual use of accommodation in accommodating from distance to near (paragraphs 0009-0014, 0022-0027, 0031). Jp’729 further discloses that the response of accommodation of each eye is the difference AC = ACN – ACF between the applied accommodation of ACF when the viewer views an object at a distance and an applied accommodation of ACN of the wearer viewing an object at a distance shorter than the distance f (paragraphs 0005, 0012-0015, 0022-0027, 0031). Specifically, Jp’729 discloses that the power in the upper portion corresponding to distance correction each eye is set to zero (paragraphs 0025-N – ACF (with ACF having a value set at zero) and the addition for the right eye based on AC = ACN – ACF (with ACF having a value set at zero). Jp’729 then discloses that the difference in the actual accommodation between the left and right eyes is then compensated for in designing the spectacle lenses (Abstract, paragraphs 0013-0014, 0022-0027, 0031).   
With respect to claim 2, Jp’729 discloses that the spectacle lens for the eye with a smaller accommodation between that of the right and left eyes is provided with a larger power difference with the power difference being other than a prescription value (paragraph 0031). 
With respect to claim 3, Jp’729 discloses the designing is based on setting a difference between the response of accommodation (in terms of addition) for the left and right eyes at the near point for each lens (Abstract, paragraphs 0013-0014, 0022-0027, 0031). The difference between the response of accommodation can be considered as a “difference between a power error”. Furthermore, the near point of each lens is a location on each lens that will inherently have a specific rotation angle i.e. a predetermined rotation angle. 
With respect to claim 4, Jp’729 further discloses the difference in power error as being equal to the difference in the response of accommodation of the left eye and the 
With respect to claim 5, Jp’729 further discloses the difference in power error as being equal to the difference in the response of accommodation of the left eye and the right eye i.e. “= 100% of the difference” (paragraph 0031). 
With respect to claim 6, Jp’729 further discloses the difference in power error of the left and right eye and being within ±0.25 D with respect to the difference in accommodation of the right and left eye (paragraph 0022 i..e within about 0.25D to 0.50D as disclosed). 
With respect to claim 9, Jp’729 further discloses the response of accommodation of the right and left eyes as actually measured values (paragraphs 0013-0014, 0022-0027, 0031). 
With respect to claim 11, Jp’729 discloses a method of producing a pair of spectacle lenses having right and left lenses (Abstract, paragraphs 0001, paragraphs 0028, 0031); comprising a designing process for designing the lenses according to claim 1 (see rejection of claim 1) and producing the lenses based on the design (paragraph 0028). 
Claim(s) 1 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kozu publication number 2016/0004096. 
With respect to claim 1, Kozu reads on this claim by disclosing the limitations therein including the following: a designing method for a pair of spectacle lenses including a left lens and a right lens (paragraph 0001, 0015); a process of designing the pair of spectacle lenses (paragraph 0001, 0015); to provide a power difference in units N – ACF between the applied accommodation of ACF when the viewer views an object at a distance and an applied accommodation of ACN of the wearer viewing an object at a distance shorter than the distance f (paragraphs 0007-0013, 0043-0046). Specifically, Kozu discloses determining the response of accommodation of each eye in terms of addition. Addition is inherently the difference between the power needed for near vision and the power needed for far vision. As such, Kozu is determining the response of accommodation i.e. the addition based on AC = ACN – ACF. Kozu then discloses that the difference in the actual accommodation between the left and right eyes is then compensated for in designing the spectacle lenses (Abstract, paragraphs 0007-0013, 0043-0046).   
With respect to claim 11, Kozu discloses a method of producing a pair of spectacle lenses having right and left lenses (Abstract, paragraphs 0001, 0015); comprising a designing process for designing the lenses according to claim 1 (see rejection of claim 1) and producing the lenses based on the design (abstract, paragraphs 0001-0015). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozu publication number 2016/0004096. 
	With respect to claims 2, Kozu does not disclose adjusting just the lens of lower accommodation with a larger power difference. Instead, Kozu discloses determining the difference in accommodation and then adjusting both lenses with the average of the difference (paragraph 0007-0013, 0043-0046). However, it is the examiner’s contention that it would have been obvious to one of ordinary skill in the art at the time of the effective filing to instead adjust the weaker accommodation lens by the full difference in accommodation instead of adjusting both lenses by the average difference since both accomplish the same result of equaling the difference in accommodation of the right and left eye of the wearer to provide improved imaging. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the 
With respect to claim 3, Kozu discloses and makes obvious the limitations therein (see rejection of claim 2 above) and further discloses adjusting the optical power at the distance point of each lens (paragraphs 0007-0013, 0042-0043). The difference between the response of accommodation can be considered as a “difference between a power error”. Furthermore, the distance point of each lens is a location on each lens that will inherently have a specific rotation angle i.e. a predetermined rotation angle. 
With respect to claims 4, Kozu further discloses and makes obvious the difference in power error as being equal to the difference in the response of accommodation of the left eye and the right eye (see rejection of claim 2 above) i.e. the lens requiring the larger accommodation is adjusted based on the difference in the response of accommodation. 
With respect to claim 5, Kozu further discloses and makes obvious that the difference in power error as being equal to the difference in the response of accommodation of the left eye and the right eye i.e. “= 100% of the difference” (see rejection of claim 2 above). 

With respect to claim 9, Kozu further discloses the response of accommodation of the right and left eyes as actually measured values (paragraphs 0007-0013). 
Allowable Subject Matter
Claims 7-8 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (and based on the assumed meanings of the 112 rejections as set forth above).
The following is a statement of reasons for the indication of allowable subject matter:  with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claims 7-8, none of the prior art either alone or in combination disclose or teach of the claimed designing method for a pair of spectacle lenses specifically including, as the distinguishing features in combination with the other limitations, the spectacle lenses are designed by setting a difference between the power error at a position of a predetermined rotation angle of the right eye lens and a power error at a position of a predetermined rotation angle of a left eye lens based on the difference between the response of accommodation of the right eye and left eye of the wearer, a value obtained by subtracting a power error at a position T2 in a spectacle lens for an eye with a larger  wherein 15 degrees ≤ α ≤ 40 degrees in a spectacle lens for an eye with a smaller response of accommodation is set to be 0.15D or more. Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of the claimed designing method for a pair of spectacle lenses specifically including, as the distinguishing features in combination with the other limitations, the spectacle lenses are designed by setting a difference between the power error at a position of a predetermined rotation angle of the right eye lens and a power error at a position of a predetermined rotation angle of a left eye lens based on the difference between the response of accommodation of the right eye and left eye of the wearer, a determination process of determining whether or not a value obtained by subtracting the power error at a position T2 of a rotation angle in the spectacle lens for the eye with a larger response of accommodation from the power error at a position T1 of the rotation angle α wherein 15 degrees ≤ α ≤ 40 degrees in a spectacle lens for an eye with a smaller response of accommodation falls within a range of 80% to 120% of the difference ΔAC, when it is determined that the value is not within the range, the determination process is preformed again after changing a base curve selected and then changing an aspherical surface design, or after changing an aspherical surface design, and when it is determined in the determination process that the value is within the range, the determination process is complete”.
Prior Art Citation
	Qi publication number 2015/0212338, Tyrin publication number 2012/0019775, Kanai publication number 2004/0190136, and Shirayanagi patent number 6,318,857 are 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        February 4, 2022